Citation Nr: 1214887	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for dental trauma for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, determined that evidence that was new and material to the Veteran's claim of entitlement to service connection for dental trauma for compensation purposes had not been submitted and thus denied his application to reopen this claim for a de novo review.  During the course of the appeal, the Board remanded the matter to the RO in March 2008 for further procedural development.  The Board denied the Veteran's claim in a May 2009 decision.  

The Veteran appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion filed by the parties to this matter, the Court remanded the Veteran's claim to the Board for additional development and consideration.  In an August 2010 appellate decision, the Board determined that new and material evidence with respect to the dental trauma claim was submitted, reopened the claim for a de novo review, and remanded the matter to the RO for evidentiary development that included a VA dental examination and nexus opinion.  Following this development, the claim for VA compensation for dental trauma was denied in a January 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of record establishes that the Veteran's loss of teeth, caries, and atrophy of his mandibular ridge and maxillary arch were not caused by dental trauma in service.

2.  The competent clinical evidence does not establish that the Veteran has a dental disorder for which service-connected VA compensation is payable.



CONCLUSION OF LAW

A compensable dental disorder being demonstrated as having not been incurred in or aggravated by active military service, the criteria for entitlement to service connection for residuals of in-service dental trauma for purposes of VA compensation are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and assist.

With respect to the claim for service connection for dental trauma for VA compensation purposes, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.  As the current appeal springs from the Veteran's application, which was received by VA in June 2003, to reopen the previously denied and final claim for dental trauma on the basis of submission of new and material evidence, the Court has further held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that the adequate notice must also address the basis for the prior final denial and what evidence must be submitted to reopen the claim for de novo review.

Letters issued during the course of the appeal in July 2003, January 2004, July 2006, and May 2008 collectively satisfy the duty to notify provisions with respect to all of the aforementioned elements and address the issues of new and material evidence as well as service connection applicable to the current appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  To the extent that fully compliant notice was not furnished until after the initial adjudication of the claim at issue, as the claim was subsequently readjudicated by the agency of original jurisdiction, most recently in a January 2011 rating decision/supplemental statement of the case, this is sufficient to cure the defect in timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All records relevant to his dental trauma claim that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran's service treatment records, service dental records, and post-service private and VA dental treatment records have been obtained and associated with his claims file.  Furthermore, written supportive lay witness statements from the Veteran's peers have been obtained and associated with the evidence.  Furthermore, pursuant to the Board remand of August 2010, the Veteran was provided with a VA dental examination in October 2010, in which a nexus opinion was obtained that was predicated on the opining dental examiner's review of the Veteran's claims file and pertinent clinical history.  As such, the Board finds the October 2010 dental examination to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his reopened claim for service connection for dental trauma for VA compensation purposes.  Furthermore, there has been substantial compliance with the evidentiary and procedural development ordered by the Board in its two prior remands of March 2008 and August 2010.  As such, the Board finds that no further remand for corrective development is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical and dental evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual background and analysis: Entitlement to service connection for dental trauma for VA compensation purposes.

The Board notes that a distinction is made between service connection of dental disabilities for treatment purposes and for compensation purposes.  A veteran may be entitled to service connection for certain dental conditions (including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease) for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2011).  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b) (2011).  

As will be discussed, it is clear from the Veteran's contentions and statements that he is presently seeking service connection only for dental disability stemming from in-service trauma for VA compensation purposes, as expressly stated in correspondence from his attorney dated in November 2010; thusly, the Board will limit the scope of its adjudication to this issue only. 

According to the Veteran's account, in or around October 1968 he sustained a traumatic injury to the right side of his jaw during active duty after being accidentally struck by a long piece of lumber, which resulted in a split lip and two broken teeth.  He was subsequently treated in service for extraction of these damaged teeth.  During the course of service, additional damaged teeth required extraction or repair as a result of the earlier traumatic injury.  The Veteran stated that post-service, he was provided with extensive private dental care at the authorization of VA to repair or remove teeth that were damaged by the in-service injury in October 1968.  He continued to experience ongoing dental problems that ultimately resulted in the extraction of all of his natural teeth in the mid-1990s, which were replaced by a full set of dentures, which he reports to be poorly fitting due to atrophy of the underlying mandibular and maxillary ridges.  He contends, in essence, that he is entitled to VA compensation for a dental disorder due to nonunion and/or malunion of his mandible, pursuant to 38 C.F.R. § 4.150, Diagnostic Codes 9903 and 9904 (2011) of the rating schedule.  


Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011). 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

As relevant, the Veteran's service treatment and dental records show that during pre-induction examination in July 1968, his head and mouth were clinically normal and dental examination noted that his dental defects included cavities, but that he was dentally acceptable for service.  On a medical history questionnaire that accompanied the pre-induction examination, the Veteran denied having any history of a head injury or severe tooth or gum trouble.  

The Veteran's service dental treatment records show that in August 1968, gingivitis and maxillary fistular vesicular lesions were detected.  However, no tooth fractures were noted.  The records thereafter reflect that the Veteran underwent several tooth extractions and treatment for repair of multiple carious teeth that were damaged (some of them irreparably) by tooth decay.  

Flight physical examinations conducted during service in August 1969 and September 1970 reflect that the Veteran's head and mouth were normal on clinical evaluation.  Dental examination reflects that several teeth were missing.

Separation examination conducted in June 1971 shows that the Veteran's head and mouth were normal and that he denied having a history of a head injury on his medical history questionnaire, although he did report having a history of severe tooth or gum trouble.  The accompanying dental examination report notes that six of his teeth (i.e., numbers 3, 4, 14, 18, 19, and 30) had been extracted during service.  

The Board notes at this point that the above clinical records from active duty do not show or otherwise indicate that the Veteran sustained a traumatic injury to his jaw or teeth during service.

Post-service clinical evidence includes private dental records dated 1993 - 1997 showing that the Veteran had severe and extensive dental caries and periodontitis, for which he underwent multiple tooth extractions and tooth repair.  During this time, nearly all of his natural teeth were removed and replaced with a full upper denture and a removable partial lower denture.  None of these records reflect a prior history of dental or oral traumatic injury, or that the Veteran's dental condition was the result of, or otherwise associated with a physical injury to his teeth, mandible, or maxilla.

In a June 2006 written statement, LaBruce M. Hanahan, D.M.D., a private doctor of dental medicine, said that according to his recollection, the Veteran was a patient of his in 1971 or 1972, and that he repaired several of the Veteran's teeth with crowns and fillings after his discharge from military service.  Dr. Hanahan reported that the Veteran's spouse at the time, Ms. D.W., also happened to be Dr. Hanahan's office manager, and that she told Dr. Hanahan that his dental work was provided for the Veteran at VA expense.  Dr. Hanahan stated that he lost contact with the Veteran after he and Ms. D.W. divorced in 1974.  Dr. Hanahan reported that it was his practice to destroy his patient's dental records after a period of seven years and so he therefore did not have any actual records of the Veteran's treatment in his possession and was basing his statements upon his own personal memories.  

The Board has considered the June 2006 letter of the Veteran's private dentist, Dr. Hanahan, but upon carefully parsing his statements we find that they are of value only for showing that he provided dental treatment proximate to the Veteran's date of separation from service.  However, the statement does not actually establish or even indicate that the dental treatment was for repair of residuals of a traumatic dental injury that occurred in service.  Furthermore, the statement of Dr. Hanahan is based on his personal memories of dental treatment that he rendered around 40 years earlier, without the benefit of review of his actual documentation of such treatment as such records were, by his own admission, destroyed seven years after their creation.  As such, the probative value of Dr. Hanahan's statement is further diminished by the fading effects of time on personal memory.  In any case, Dr. Hanahan's statement does not corroborate or otherwise support the Veteran's allegation that he sustained a traumatic dental injury in service.

The report of an October 2010 VA dental examination shows that the examining dentist reviewed the Veteran's pertinent clinical history contained in his claims file in conjunction with the examination.  The VA dentist noted the Veteran's historical account of having sustained a traumatic dental injury in active duty in or around October 1968 from being struck by a piece of lumbar that resulted in damage to his teeth.  The examiner also noted the Veteran's account of having received treatment from a contract dentist prior to his service discharge for restorative dental work, which involved multiple tooth extractions, fillings, bridgework and crown placements.  Upon reviewing the Veteran's claims file and service dental and medical records, the VA dentist concluded that:

There was no clinical documentation in the Veteran's claims file demonstrating the Veteran's alleged in-service traumatic injury to his mouth, teeth, and jaw.

Further, the dental treatment records from service include dental X-rays dated in November 1968 (approximately one month after the alleged in-service dental/oral traumatic injury of October 1968) which establish the presence of multiple carious lesions with some caries so severe as to render the afflicted teeth nonrestorable.  No evidence of traumatic injury is evident or otherwise indicated in the November 1968 dental X-rays.

Also, post-service dental X-rays and treatment records dated in January 1996 reveal the presence of severe and generalized caries on most of the Veteran's remaining teeth, rendering most of these nonrestorable due to the extent of the decay.  Shortly after January 1996, all of the Veteran's remaining natural teeth were removed for replacement with full dentures, which he now reports to be painfully ill-fitting.

Current objective dental findings from the October 2010 examination show that the Veteran is completely edentulous and that all of his natural teeth have been removed and replaced by a full set of maxillary and mandibular dentures.  His mandibular ridge is very atrophic, resulting in mandibular dentures that are difficult for him to wear.  His maxillary arch is slightly atrophic, resulting in looseness of his maxillary dentures.  The Veteran's complete loss of all his natural teeth were deemed by the examiner to have been due to nonrestorable caries with resulting poor quality of his maxillary arch and mandibular ridge causing poorly-fitting full dentures.

The October 2010 VA dental examination report contains the following opinion of the examining dentist following his clinical assessment of the Veteran:

No evidence of dental trauma was noted,  The presen[ce] of caries on the Nov[ember] 1968 dental radiographs were [sic] not the result of trauma.  The presen[ce] of the indicated caries predated the alleged [trauma] to the face.  Some of the caries noted on radiographs was [sic] of longstanding duration of months to maybe years of dental neglect.  The [loss] of all of the [Veteran's] teeth in 1996 was due to many years of dental neglect resulting in extreme distruction [sic] of all remaining teeth with caries.

It is my opinion that the [loss] of all the [Veteran's] teeth is a direct result of dental caries due to neglect of many years.  The dental caries present in Nov[ember] 1968 predated the alleged [trauma] to [his] face and was [sic] the result of dental neglect due to poor home care and lack of routine dental checkups.

The Veteran has submitted several lay witness statements dated in July 2005 and January 2011 from his sister, Ms. B.D.; his personal friend Mr. J.B., dated in March 2005 and June 2010; his first ex-wife, Ms. D.W., dated in September 2006; and his second ex-wife, Ms. G.D., dated in June 2010.  The statements, generally and collectively, present accounts to the effect that the Veteran had a long history of dental health problems since leaving military service.  Some witnesses state that the Veteran related a history of having sustained a traumatic injury to his mouth during service, which resulted in tooth damage.  The Veteran's sister, Ms. B.D., also stated in her January 2011 correspondence that, contrary to the October 2010 opinion of a VA dental examiner, she personally believed that the Veteran demonstrated good dental and oral hygiene practices to maintain his teeth prior to entering service and ever since separating from service, and she challenged the VA dental examiner's opinion that the Veteran's current dental problems were the result of dental caries due to years of neglect of his dental hygiene.   

In consideration of the Veteran's lay witness statements, and the statements of the Veteran himself, the Board finds that both the Veteran and his witnesses are not shown to be dental professionals, and as such they lack the requisite professional training and expertise to render clinical diagnoses of his dental condition or provide commentary and opinion on matters of clinical etiology of his current dental conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To the extent that the lay witnesses state that they had personal knowledge of the Veteran's post-service history of dental problems, this observation is credible and within their competence to relate.  However, to the extent that they are used to buttress the credibility of his historical account of having sustained a traumatic dental injury in service or otherwise corroborate this account, as these witnesses are not shown to have been fellow servicepersons who served with the Veteran during active duty and who thus may have been present when the alleged injury occurred, their statements in this regard amount to mere hearsay and are thus of very limited probative value towards establishing that the alleged injury actually occurred.   

The Board has considered the evidence of record as discussed above and finds that the weight of the evidence against the Veteran's claim for service connection for dental trauma for VA compensation purposes outweighs the evidence in support of it.  The Board notes that the Veteran is competent to provide a statement regarding his own personal recollections and memories regarding an event in service, in this case his traumatic injury to his mouth, jaw, and teeth in or around October 1968, after being struck by a piece of lumbar, which allegedly damaged his teeth.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the credibility of his account is undermined by the objective clinical evidence of record, which contradicts his historical account as his service treatment and dental records do not indicate that any such injury ever occurred during active duty.  Even if it were conceded that the alleged undocumented injury actually occurred, the dental treatment records nevertheless establish that no traumatic injury to the underlying teeth and gum structures occurred as a result.  

The Board considers the opinion of the VA dentist who examined the Veteran in October 2010 to be highly probative in resolving the question as to whether or not the Veteran's current edentulous state with atrophy of his mandibular ridge and maxillary arch are residuals of an old in-service traumatic injury.  In this regard, the VA dentist stated quite clearly that the Veteran's in-service history reflecting extensive dental treatment for caries and his current state of dental impairment were not the result of a traumatic dental injury but rather the result of dental caries due to years of neglect of his dental hygiene and health.  As this opinion is based on the examiner's professional expertise, his recent personal examination of the Veteran, and his review of the Veteran's relevant clinical history, the Board accords it great probative weight in resolving the questions at issue regarding the etiology of the Veteran's present dental condition.  

The October 2010 VA dentist's opinion also outweighs the January 2011 assertion of the Veteran's sister, who contended that, contrary to the VA dentist's opinion, she personally recalled that the Veteran practiced good dental hygiene habits prior to and after service and thus his history of extensive dental caries with resulting loss of all his natural teeth could not have been the result of poor dental hygiene on his part.  Her statement in this regard is immaterial to the claim as she is not a trained dental healthcare professional and would thus not have the competence to judge whether or not the Veteran's observed dental hygiene habits prior to and after service were adequate or poor for maintaining his dental health.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Thus, in view of the foregoing analysis, the Board concludes that the probative evidence in this case is against a finding of dental trauma for which service-connection for compensation can be established.  The preponderance of the evidence is against the claim of service connection for dental trauma for VA compensation purposes and the appeal must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dental trauma for VA compensation purposes is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


